14‐979‐cr 
     United States v. Milter 
      
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                
                                       SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
            At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
     Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
     Square, in the City of New York, on the 26th day of May, two thousand fifteen. 
      
 1          PRESENT:  RALPH K. WINTER, 
 2                           RAYMOND J. LOHIER, JR., 
 3                           SUSAN L. CARNEY, 
 4                                   Circuit Judges.           
 5          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 6           
 7          UNITED STATES OF AMERICA, 
 8           
 9                                           Appellee, 
10                                    
11                                   v.                                         No. 14‐979‐cr 
12    
13          S. GEORGE MILTER, 
14           
15                                           Defendant‐Appellant.* 
16          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
17           
18           


      The Clerk of the Court is directed to amend the caption of this case as set forth 
     *

     above. 
 1         FOR APPELLANT:               Daniel M. Perez, Law Offices of Daniel M. Perez, 
 2                                      Newton, NJ.  
 3                                        
 4         FOR APPELLEE:                Carrie H. Cohen, Michael A. Levy, Assistant 
 5                                      United States Attorneys, for Preet Bharara, United 
 6                                      States Attorney for the Southern District of New 
 7                                      York, New York, NY.
 8    
 9         Appeal from a judgment of the United States District Court for the 
10   Southern District of New York (Katherine B. Forrest, Judge). 
11         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
12   AND DECREED that the judgment of the District Court is AFFIRMED. 
13         S. George Milter appeals from the District Court’s judgment of conviction 
14   entered March 17, 2014, sentencing him principally to sixty‐one months’ 
15   imprisonment, following his plea of guilty to one count of wire fraud in violation 
16   of 18 U.S.C. § 1343.  On appeal, Milter argues that his sentence was procedurally 
17   and substantively unreasonable.  We assume the parties’ familiarity with the 
18   facts and record of the prior proceedings, to which we refer only as necessary to 
19   explain our decision to affirm. 
20         Milter contends that the District Court committed procedural error by 
21   failing to recognize that 18 U.S.C. § 3553(a)’s parsimony clause is mandatory and 
22   that § 3553(a)(6) requires courts to consider the need to avoid unwarranted 
23   nationwide sentence disparities.  Because Milter did not raise these claims below, 
24   we review them for plain error.  United States v. Rubin, 743 F.3d 31, 39 (2d Cir. 
25   2014).  We conclude that Milter’s sentence was not procedurally unreasonable 
26   under this standard.  The District Court expressly applied the parsimony clause, 
27   noting that 60 months’ imprisonment was “not quite enough” but that 61 
28   months’ imprisonment was “sufficient, but not greater than necessary, to achieve 
29   the various factors of 3553(a).”  App’x 106.  “Since the District Judge correctly 
                                                2
 1   calculated and carefully reviewed the Guidelines range, [she] necessarily gave 
 2   significant weight and consideration to the need to avoid unwarranted 
 3   disparities.”  Gall v. United States, 552 U.S. 38, 54 (2007); see also United States v. 
 4   Fernandez, 443 F.3d 19, 30 (2d Cir. 2006).   
 5         We also conclude that Milter’s sentence was not substantively 
 6   unreasonable.  The District Court carefully considered the § 3553(a) factors, 
 7   citing, among other things, the duration of Milter’s offense and the emotional 
 8   and financial pain Milter caused to the victims, even after it became clear that 
 9   they were “in extremis.”  App’x 107.  On this record, we cannot say that the 
10   sentence imposed by the District Court fell outside “the range of permissible 
11   decisions.”  United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc) 
12   (quotation marks omitted). 
13         We have considered Milter’s remaining arguments and conclude that they 
14   are without merit.  For the foregoing reasons, the judgment of the District Court 
15   is AFFIRMED. 
16                                           FOR THE COURT: 
17                                           Catherine O’Hagan Wolfe, Clerk of Court  




                                                3